Citation Nr: 1112674	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  06-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lower back disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral leg disability, to include bilateral knee and ankle disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to January 1955.  

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied the Veteran's petition to reopen the claims for service connection for neck, lower back, and bilateral leg disabilities as new and material evidence had not been received.

In his July 2006 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In February 2008, he withdrew his hearing request.

In September 2006, the Veteran testified at a hearing before a hearing officer at the RO.  A transcript of that hearing has been associated with his claims folder.

In October 2009, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In November 2009, the Board denied the Veteran's petition to reopen the claims for service connection for neck, lower back, and bilateral leg disabilities as new and material evidence had not been received.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

 In January 2011, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a January 2011 Joint Motion filed by counsel for the Veteran and VA.

The issue of entitlement to service connection for a bilateral eye disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A December 1997 VA Medical Expense Report (VA Form 21-8416) reveals that the Veteran reported that he had been denied Social Security Administration (SSA) benefits in 1997.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As the Veteran turned age 65 in August 1997, any application for SSA benefits that was denied in that year was likely for disability benefits and the Veteran did not specify the disability or disabilities for which the application was submitted.  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this must also be documented in the claims file.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

